DETAILED ACTION
This office action is in response to the amendment filed on 04/30/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, Lets put it in another way, how can the prebias signal serves to regulate a load current when the converter is in the buck on state if said signal is enabled (drive) when said circuit is not in the buck on state.
Claims 2-20 are also rejected to under 35 U.S.C. 112(a), for being dependent on a rejected claim under 35 U.S.C. 112(a).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
	Claims 1, 3 and 7-8 recites “the prebias signal serves to regulate a load current of the regulated voltage when the switching converter control circuit is in the buck on state”. However, paragraphs 7 and 55 recite that the prebiasing circuit is disable when on the buck mode. Therefore, it is unclear when is said circuit disabled and when is said circuit enable. For purposes of examination the limitation are going to be interpreted as either according to the claims or the specification. Lets put it in another way, how can the prebias signal serves to regulate a load current  when the converter is in the buck on state if said signal is enabled (drive) when said circuit is not in the buck on state.
Claims 2, 4-6 and 9-20 are also rejected to under 35 U.S.C. 112(b), for being dependent on a rejected claim under 35 U.S.C. 112(b).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mao et al. US 2015/0042292 in view of Mirea US 2009/0108820.
	Regarding Claim 1, Mao teaches (Figures 1-3 and 5) a power loss protection integrated circuit  (17 )comprising: a voltage input (VIN) terminal (23); a voltage output (29) terminal; a stored voltage (27) terminal; a current switch circuit (34) operable in an on state and an off state, wherein: in the on state the current switch circuit provides a low resistance current path from the VIN terminal to the VOUT terminal; in the off state the current switch circuit decouples the VIN terminal from the VOUT terminal (Fig. 1); and the current switch circuit outputs a sense current signal (at Q3) indicative of a magnitude of a current flow through the current switch circuit; a switching converter control circuit (44) operable in a buck on state (buck mode), wherein in the buck on state the switching converter control circuit receives a voltage from the STR terminal (27) and drives a regulated voltage onto the VOUT terminal (29); and a prebiasing circuit (43) that receives the sense current signal from the current switch circuit and is configured to drive a prebias signal (from 43), wherein the prebias signal serves to regulate a load current of the regulated voltage when the switching converter control circuit is in the buck on state (par. 18). (For example; Par. 16-20)
	Mao does not teach drive a prebias signal when the switching converter control circuit is not in the buck on state.
	Mirea teaches (Figures 1-8) drive a prebias signal (mode) when the switching converter control circuit (105) is not in the buck on state (See fig. 6-8 and par. 57). (For example; Par. 39-45 and 51-57)

	Regarding Claim 2, Mao teaches (Figures 1-3 and 5) wherein the sense current signal (from Q3) is a current signal that has a magnitude proportional to a magnitude of the current flow through the current switch circuit (Q3). (For example; Par. 16-20)
	Regarding Claim 3, Mao teaches (Figures 1-3 and 5) wherein the prebiasing circuit (43) drives the prebias signal (from 43) onto a control loop node (connected to the output of 43) of the switching converter control circuit (44) which regulates the load current of the regulated voltage (par. 18) when the switching converter control circuit (44) is in the buck on state (buck mode). (For example; Par. 16-20)
	Regarding Claim 4, Mao teaches (Figures 1-3 and 5) wherein the prebias signal (from 43) that the prebiasing circuit drives onto the control loop node (connected to the output of 43) has a magnitude that is a function of a magnitude of the current flow through the current switch circuit (Q3). (For example; Par. 16-20)
	 
Claim 5, 6, 8-9, 13-14 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mao et al. US 2015/0042292 in view of Mirea US 2009/0108820 and further in view of Kobayashi US 2012/0146594.
	Regarding Claim 5, Mao teaches (Figures 1-3 and 5) a circuit.
	Mao does not teach the switching converter control circuit comprises an error amplifier; and the control loop node is at an output of the error amplifier.

	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Mao to include the switching converter control circuit comprises an error amplifier; and the control loop node is at an output of the error amplifier, as taught by Kobayashi, to improve efficiency while operating in the different modes. 
	Regarding Claim 6, Mao teaches (Figures 1-3 and 5) a circuit.
	Mao does not teach wherein the error amplifier is coupled to drive the control loop node when the switching converter control circuit is in the buck on state.
	Kobayashi teaches (Figures 2-6) wherein the error amplifier (30) is coupled to drive the control loop node (at 33) when the switching converter control circuit is in the buck on state (Fig. 5). (For example; Par. 39-50)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Mao to include wherein the error amplifier is coupled to drive the control loop node when the switching converter control circuit is in the buck on state, as taught by Kobayashi, to improve efficiency while operating in the different modes. 
	Regarding Claim 8, Mao teaches (Figures 1-3 and 5) a circuit.
	Mao does not teach wherein the prebias signal prebiases a voltage on the control loop node for when the switching converter control circuit enters the buck on state.

	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Mao to include the switching converter control circuit comprises an error amplifier; and the control loop node is at an output of the error amplifier, as taught by Kobayashi, to improve efficiency while operating in the different modes. 
	Regarding Claim 9, Mao teaches (Figures 1-3 and 5) wherein when the switching converter control circuit (44) enters the buck on state the prebias signal (from 43) is indicative of the magnitude of the current flow through the current switch circuit (Q3) prior to the switching converter control circuit entering the buck on state. (For example; Par. 16-20)
	Regarding Claim 13, Mao teaches (Figures 1-3 and 5) a circuit.
	Mao does not teach wherein the prebias signal is a voltage signal.
	Kobayashi teaches (Figures 2-6) wherein the prebias signal (at Fig. 4a) is a voltage signal. (For example; Par. 39-50)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Mao to include the switching converter control circuit comprises an error amplifier; and the control loop node is at an output of the error amplifier, as taught by Kobayashi, to improve efficiency while operating in the different modes. 
	Regarding Claim 14, Mao teaches (Figures 1-3 and 5) wherein the switching converter control circuit is further operable in a boost on state, wherein the switching converter control circuit (44) outputs a current onto the STR terminal (27) in the boost on state. (For example; Par. 16-20)
	Regarding Claim 16, Mao teaches (Figures 1-3 and 5) wherein the STR terminal (27) is adapted to couple to a capacitor (19) external to the integrated circuit (17). (For example; Par. 16-20)
	Regarding Claim 17, Mao teaches (Figures 1-3 and 5) wherein a switching converter (at 17) comprises the switching converter control circuit (44) as well as additional circuit components that are external to the integrated circuit (20-22). (For example; Par. 16-20)
	Regarding Claim 18, Mao teaches (Figures 1-3 and 5) a circuit.
	Mao does not teach wherein the prebiasing circuit is configured to receive a digital logic enable signal, wherein the prebiasing circuit is enabled to drive the prebias signal if the digital logic enable signal has a first digital logic value.
	Kobayashi teaches (Figures 2-6) wherein the prebiasing circuit (33) is configured to receive a digital logic enable signal (from 34), wherein the prebiasing circuit is enabled to drive the prebias signal if the digital logic enable signal has a first digital logic value (positive or negative). (For example; Par. 39-50)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Mao to include wherein the prebiasing circuit is configured to receive a digital logic enable signal, wherein the prebiasing circuit is enabled to drive the prebias signal if the digital logic 
	Regarding Claim 19, Mao teaches (Figures 1-3 and 5) a circuit.
	Mao does not teach wherein the prebiasing circuit is disabled from driving the prebias signal if the digital logic enable signal has a second digital logic value.
	Kobayashi teaches (Figures 2-6) wherein the prebiasing circuit (33) is disabled from driving the prebias signal if the digital logic enable signal has a second digital logic value (no offset). (For example; Par. 39-50)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Mao to include wherein the prebiasing circuit is disabled from driving the prebias signal if the digital logic enable signal has a second digital logic value, as taught by Kobayashi, to improve efficiency while operating in the different modes. 
Claims 7 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mao et al. US 2015/0042292 in view of Kobayashi US 2012/0146594 and Mirea US 2009/0108820 and further in view of Huynh et al. US 2014/0164803.
	Regarding Claim 7, Mao teaches (Figures 1-3 and 5) a circuit.
	Mao does not teach wherein the prebiasing circuit is disabled from driving the control loop node upon the switching converter control circuit entering the buck on state.
	Huynh teaches (Figures 1-2 and 8) wherein the prebiasing circuit (168) is disabled from driving the control loop node (at 160) upon the switching converter control circuit entering the buck on state (exits startup and begins buck operation). (For example; Par. 62-65 and 83)

	Regarding Claim 20, Mao teaches (Figures 1-3 and 5) a circuit.
	Mao does not teach further comprising a serial bus interface adapted to receive a switch over command from a serial bus and, in response, to cause the digital logic enable signal to transition from the first digital logic value to the second digital logic value.
	Kobayashi teaches (Figures 2-6) in response, to cause the digital logic enable signal (from 34) to transition from the first digital logic value to the second digital logic value. (For example; Par. 39-50)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Mao to include, in response, to cause the digital logic enable signal to transition from the first digital logic value to the second digital logic value, as taught by Kobayashi, to improve efficiency while operating in the different modes. 
	Mao as modified does not teach further comprising a serial bus interface adapted to receive a switch over command from a serial bus.
	Huynh teaches (Figures 1-2 and 8) further comprising a serial bus interface (Fig. 8, 12) adapted to receive a switch over command from a serial bus (13). (For example; Par. 24, 27, 30 and 83)
. 
Claim 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mao et al. US 2015/0042292 in view of Klein US 2012/0001610.
	Regarding Claim 10, Mao teaches (Figures 1-3 and 5) a circuit.
	Mao does not teach wherein the switching converter control circuit enters the buck on state when the current switch circuit enters the off state.
	Huynh teaches (Figures 1-2 and 8) wherein the switching converter control circuit (Fig. 2) enters the buck on state (208) when the current switch circuit enters the off state (104 is on only in 212). (For example; Par. 62-65 and 83)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Mao to include wherein the switching converter control circuit enters the buck on state when the current switch circuit enters the off state, as taught by Kobayashi, to reduce losses related to the converter circuit. 
	Regarding Claim 11,
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mao et al. US 2015/0042292 in view of Klein US 2012/0001610 and further in view of Huynh et al. US 2014/0164803.
	Regarding Claim 12, Mao teaches (Figures 1-3 and 5) a circuit.
	Mao does not teach wherein the prebiasing circuit is disabled from driving any signal onto the control loop node if the switching converter control circuit is in the buck on state.
	Huynh teaches (Figures 1-2 and 8) wherein the prebiasing circuit (168) is disabled from driving any signal onto the control loop node (with 160) if the switching converter control circuit is in the buck on state (exits startup and begins buck operation). (For example; Par. 62-65 and 83)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Mao to include wherein the prebiasing circuit is disabled from driving any signal onto the control loop node if the switching converter control circuit is in the buck on state, as taught by Kobayashi, to improve startup operation of the power converter. 
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mao et al. US 2015/0042292 in view of Riggio et al. US 2013/0038273.
	Regarding Claim 15, Mao teaches (Figures 1-3 and 5) a circuit.
	Mao does not teach wherein the STR terminal is coupled to a capacitor bank.
	Riggio teaches (Figures 1-2) wherein the STR terminal (at 124) is coupled to a capacitor bank (116). 
. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A ROSARIO-BENITEZ whose telephone number is (571)270-7888.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on 5712721838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GUSTAVO A ROSARIO-BENITEZ/Primary Examiner, Art Unit 2838